Woodward, J.:
■ The facts in the above cases are practically identical, and they were tried together. There is no dispute about the material facts.. The plaintiffs, mother and daughter, residents of Franklin, Penn., purchased tickets froin the defendant at that ■point, entitling them to passage from Franklin to New York city, by way of Ashtabula, the Lake Shore and Michigan Southern and the New York Central and Hudson River railroads, on the 8th day of May, 1908. While passengers upon the ■defendant’s train, and at or near Erie, Penn., the plaintiffs purchased sleeping car berth No. 1, and when the train reached Erie at about ten o’clock they retired, to them compartment,, disrobed and went to sleep. The train reached Syracuse at midnight, and during the ten minutes that the tram remained at the station two police officers entered the car, demanding of the conductor that they be directed to berth No. 1, for the purpose of interviewing the two women who were - occupying the berth, allegingthat one of them was believed to.be Mrs. Guinness of Laporte, Ind., who was at that time, alleged to have been *559implicated in a series of atrocious murders. The defendant’s conductor asked for the authority of these officers, and was told that they were police officers, they at the same time displaying their badges, and upon this assurance the officers were conducted to the compartment where the plaintiffs were sleeping. The officers opened the curtains and had some conversation with the plaintiffs, the' latter demanding to know why they were thus disturbed, and the officers told them that they were wanted and commanding them to get up and leave the train, threatening to take them out without an opportunity for dressing. The plaintiffs got up and after putting on a portion of their clothes were permitted by the defendant’s conductor to go into the stateroom, where they finished dressing in the presence of one of the officers, the train in the meantime having left the - Syracuse station on time. The officers paid their fare to Utica, and defendant’s conductor gave the plaintiffs a receipt entitling them to recover the amount of the unused portion of their tickets arid advised the plaintiffs to leave the train with the officers without trouble, and this they did at Utica, from whence they returned to Syracuse upon a later train, the officers paying the return fares. At Syracuse the plaintiffs were taken to police headquarters, where they were given over to the matron, and by her stripped and searched, and finally at about four o’clock of the following day they were permitted to resume their journey to New York, it being ascertained that they were not the persons whom the officers were looking for.
This action is brought, not against the officers, but against the defendant railroad company, upon the theory that it was the duty of the defendant to perform its contract of carriage, and to protect the plaintiffs against the indignities and the humiliations to which they were subjected, by the officers. The case is peculiarly aggravating; from the evidence it appears that these women, having no connection with the Indiana or any other crime, were treated with great brutality by the officers, who apparently felt that they had a license to forget all that belongs to their office as peace conservers, and to bully these two defenseless women, whom they had been told by telegraph from Rochester were identified with the Indiana, crimes, and it would be worth while to deal with them as the facts seem *560to warrant, but that case is not here for' determination; the question here is as to the duty of the defóndant in the premises.
The plaintiffs urge that the right to arrest, in this State, the citizens of another State, for a crime committed against the laws of that other State, is wholly regulated by the Constitution of the United States (Art. 4, § 2, subd. 2) and the act of Congress of 1793 as revised in the United States Revised Statutes (§ 5278) and that this State has no authority to cause the arrest of such citizen without first complying with the requirements of the United States Constitution, for this State does not possess by comity, or otherwise, the right to detain or arrest the citizen of another State. The plaintiff cites many authorities for this proposition, but none of them, we apprehend, goes to the extent of holding that a citizen of a sister State may not be arrested in this State for a crime committed in such sister State until all of the steps have been taken which would justify'the rendition of such person. As well say that a man might not be arrested in this State for murder until he has been formally charged with crime by a grand jury. The definition of “arrest” as given by the Code of Criminal .Procedure (§ 167) “is the taking of a person into custody that he may be held to answer for a crime,” and as it is made the duty of the executive authority of the State, under given conditions, to surrender persons charged with crime in sister States (Code Crim. Proc. § 827 et seq.) we apprehend that the arrest of persons believed to have been guilty of crimes in other States, that they “may be held to. answer for a crime,” is governed by the same rules which apply to citizens of this State; within our own jurisdiction. This is in harmony with that provision of the Constitution of the United States (Art. 4, § 2, subd. 1), which provides that “ the citizens of each State shall be entitled to all privileges and immunities of citizens in the several States,” as construed by the court in Kimmish v. Ball (129 U. S. 217, 222), where the court say that “the clause of the Constitution declaring that the citizens of each State shall be entitled to all privileges and immunities of citizens .in the several States does not give non-resident citizens of Iowa any greater privileges and immunities in that State than her own citizens there enjoy.”
*561If we are right in this proposition, we are to view the acts of the defendant in the present cases in exactly the same light that we would view the question if the plaintiffs had been citizens of the State of New York and residing here. That is all that can be fairly asked, that citizens of other States,. within our jurisdiction, be treated in the same manner that we treat our own citizens. Section 170 of the Code, of Criminal Procedure provides that “if the crime charged be a felony, the arrest may be made on any day, and at any time of the day or during any night,” and in the case now under consideration the crime was murder, so that the particular time 'of the arrest is of no consequence. Section 177 of the Code of Criminal Procedure provides that “ a peace officer may, without a warrant, arrest a person: 1. For a crime, committed or attempted in his presence. 2. When the person arrested has committed a felony, although not in his presence. 3. When a felony has in fact been committed, and he has reasonable cause for believing the person to be arrested to have committed it.” Section 179 further provides that a peace officer “may also, at night, without a warrant, arrest any person whom he has reasonable cause for believing to have committed a felony, and is justified in making the arrest, though it afterward appear that a felony ■had been committed, but that the person arrested did not commit it.” Section 178 of the Code of Criminal Procedure likewise provides that “ To make an arrest, as provided in the last section, the officer may break open an outer or inner door or window of a building, if, after notice of his office and purpose, he be refused admittance.”
It thus appears that, in so far at least as citizens of this State are concerned in the commission of n crime within this jurisdiction, the peace officers of the city of Syracuse would have been justified in making the arrest which was made, upon the information by telegraph from the police department of the city of Rochester that a felony had been committed and that a person answering the description of the person suspected of the ^crime was upon the defendant’s train in a particular berth, and this was the rule of the common law. (Burns v. Erben, 40 N. Y. 463, 466, and authorities there cited; Kurtz v. Moffitt, *562115 U. S. 487, 504, and authorities there cited.) Being authorized-to make the arrest, the peace: officers would have been justified in using any force necessary To this end, and the agents and servants, of the defendant Would have been acting contrary to law if they had refused to permit the arrest to be made. The peace .officers, acting within their authority, superseded the authority of the conductor and Servants of the defendant in charge of the train; the plaintiffs, by operation of law, were transferred to the custody of the policemen, and the train officials ceased to have any control over them, and the defendant could not, therefore, be held liable for any of the indignities suffered by the plaintiffs. This waspractically decided in the case of Newman v. N. Y., L. E. & W. R. R. Co. (54 Hun, 335), where a railroad detective arrested a suspicious character who had purchased a ticket and was Waiting for the departure of a train. The prisoner was taken before a police magistrate' and held, and the- court held 'that the arrest might be justified under the circumstances disclosed by the evidence,'and "that the detention by the police magistrate could not involve the defendant in damages, even though the peace officer making the arrest was in its employ, so long as lit was not shdwn that the prisoner was detained at. the, instance of the officer.
The presumption prevails that the common law exists in each one of the States (Newman v. N. Y., L. E. & W. R. R. Co., supra), and at common law a felony has a well-known and definite meaning. It is an offense which occasions a total forfeiture of lands or goods, or both, to which capital or other punishment might be superadded (Fassett v. Smith, 23 N. Y. 252, 251), and if cannot be doubted that murder is a felony both under our own statutes and at common law.. (See People, v. Lyon, 99 N. Y. 210, 216; Penal Law, § 2.) Our statute does’ not require that the felony shall have been committed within this State, nor does, the common law. The authority to arrest without a warrant is general in a peace officer “When a felony has in fact been committed, and he has reasonable cause for believing the person to be arrested to have .committed it ”• (Code Crim. Proc. § III), and people coming within "this State have no right to complain if they are treated in the same manner that our own people are treated under the law. In the *563case now before us the defendant railroad company took on passengers and undertook to carry them, subject to the laws of this State, to their destination. At Syracuse peace officers, acting under the law, came on board and interrupted the defendant in the performance of its contract, and it cannot, we believe, be held answerable to the plaintiffs in this action. It is hot material even that there may have been no felony; the peace officers had apparent authority to make the arrest. It was a matter of common notoriety that a series of murders had been committed in the State of Indiana, and the perpetrator of these crimes was believed to be Mrs. Guinness. These peace officers told the defendant’s conductor that they were after Mrs. Guinness, who was believed to be on car 1 and in berth 1, according to information received from the police department of Rochester, and the conduct of the conductor and other members of the train crew was in accordance with law, and involved no 'liability to the plaintiffs. This view is supported by Owens v. Wilmington & Weldon R. R. Co. (126 N. 0. 139); Brunswick & Western R. R. Co. v. Ponder (117 Ga. 63); Texas Midland R. R. v. Dean (98 Tex. 517); Bowden v. Atlantic Coast Line (144 N. C. 28), and by . reason and sound public policy.
Judgment for the defendant should be entered.
Jenks, P. J., and Rich, J., concurred; Carr, J., concurred in result, in separate memorandum; Thomas, J., read, for plaintiffs.